Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. Applicant asserts (page 8 of Remarks):
a)	The companion device of De Flippis does not determine whether the accessory is currently in use with apparatus (e.g., the companion device) as recited by Applicant's independent claims 1 and 12. 
b)	However, the Examiner very kindly directs applicant to companion device determines in 804 that there is no associated accessory device, i.e., finds no indication of an associated accessory device (De Filippis, ¶0080). 
c)	Applicant further asserts: De Flippis does not disclose or suggest notifying a storage entity to convey an indication of the event to a second apparatus and/or the accessory. 
d)	However, the Examiner very kindly directs applicant to the companion device may receive an incoming message from the network.  For example, a remote device may have generated and sent a text message, Digital Touch message, or IMS message targeting (addressed to) the account associated with the proxy device. After receiving a message as in 802, at 804 the companion device may determine whether it is associated with (or paired with) an accessory device.  For example, if the companion device has been paired with an accessory device, it may have stored internal information indicating this relationship.  Here the term "paired" refers to a stored If the companion device determines in 804 that there is no associated accessory device, i.e., finds no indication of an associated accessory device, then the process may terminate at 808 (De Filippis, ¶0078-80). Further, if the accessory device is not registered to receive messages directly from the service as determined at 806, the companion device may determine whether it is able to convey the message to the accessory device.  Here, the companion device may check internal data regarding its relationship with the accessory device to determine whether the accessory device is reachable, e.g. is sufficiently proximate to the companion device for wireless communication. If the accessory device is reachable by the companion device as determined at 810, at 814 the companion device may convey the message to the accessory device.  Here, because the accessory device is not registered with the server to receive the message, the companion device serves as a proxy to relay the message to the accessory device.  In this way both devices may receive the message in a relatively short timeframe (De Filippis, ¶0084-85).
e)	Applicant also asserts (page 9 of Remarks): De Flippis does not teach or suggest "determine the accessory is not currently in use with the apparatus when the event occurs" and "notify the storage entity, wherein notifying the storage entity is configured to trigger the storage entity to convey an indication of the event to a second apparatus using the accessory and/or the accessory". 
f)	However, the Examiner very kindly point out to determine the accessory is not currently in use with the apparatus when the event occurs (De Filippis, ¶0078-80, and/or the accessory (De Filippis, ¶0079-80 and ¶0084-85, companion device which stores internal information indicating if companion device has been paired with accessory (i.e., storage of information relating to use of accessory) and receives incoming message (event) then it checks the association with the accessory (paired/not paired) when paired then it checks whether accessory is registered to receive messages directly and determine whether is able to convey message to accessory and when reachable the message/event is conveyed to accessory).
g)	Applicant also asserts (page 10 of Remarks): Arestani does not teach to "receive from the storage entity an indication of an event relating to a second apparatus which was previously used by the accessory but not in use with the accessory when the event occurs" and "wherein the indication originates from the second apparatus, which was previously used by the accessory but is not currently in use with the accessory when the event occurs" as recited by independent Claim 8, and cited De Flippis to correct this deficiency. De Flippis does not receive an indication from a storage entity. Furthermore, De Flippis does not disclose or suggest a second apparatus nor an indication which originates from the second apparatus which was previously used by the accessory but is not currently in use with the accessory when the event occurs for at least the same reasons as mentioned above.
when it was previously paired and then it checks whether accessory is registered to receive messages and determine if there is association or no association (i.e. used or not used) (De Filippis, ¶0077-81). Also, indication from the companion device which has been paired with accessory and receives incoming message (i.e. event) then it checks the association with the accessory (paired/not paired) which it was previously paired and then it checks whether accessory is registered to receive messages and determine if there is association or no association (i.e. used or not used) (De Filippis, ¶0077-81). In addition, determine whether the accessory device is reachable such as sufficiently proximate to the companion device (De Filippis, ¶0084). 
i)	Applicant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.
3.	Therefore, the limitations of the claims are met and the rejection is made final. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-14, 20-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Arestani (US 9392523 B1) in view of De Filippis (US 2016/0234366 A1). 
As per claim 1, Arestani teaches an apparatus (Arestani, Fig.3, Col.4, line 53, device 300) comprising at least one processing core (Arestani, Fig.3, Col.4, line 59, processor 320) and at least one memory (Arestani, Fig.3, Col.4, line 60, memory 330) including computer program code (Arestani, Fig.3, Col.5, lines 4-5, computer program instructions) , the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to: 
- provide to a storage entity information relating to use of an accessory with the apparatus (Arestani, Fig.3, Col.5, lines 10-11, provide to the storage component 340 information relating to the operation and use of device 300 such as using headset or headphone (i.e. call reception device in fig.1) with device (i.e. user device in fig.1)), and 
- determine an event (Arestani, Col.1, lines 63-66, determining that the voice call (i.e. event) received; also see Col.10, lines 24-25, receiving a message or call) and at least 
	However, Arestani does not explicitly teach determine the accessory is not currently in use with the apparatus when the event occurs; and notify the storage entity, wherein notifying the storage entity is configured to trigger the storage entity to convey an indication of the event to a second apparatus using the accessory and/or the accessory. 
	In the same field of endeavor, De Filippis teaches determine the accessory is not currently in use with the apparatus when the event occurs (De Filippis, ¶0078-80, determine the accessory not associated (therefore not currently in use) with the companion device when the incoming message (i.e. event) occurs); and notify the storage entity, wherein notifying the storage entity is configured to trigger the storage entity to convey an indication of the event to a second apparatus using the accessory and/or the accessory (De Filippis, ¶0079-80 and ¶0084-85, companion device which stores internal information indicating if companion device has been paired with accessory (i.e., storage of information relating to use of accessory) and receives incoming message (event) then it checks the association with the accessory (paired/not paired) when paired then it checks whether accessory is registered to receive messages directly and determine whether is able to convey message to accessory and when reachable the message/event is conveyed to accessory). 


As per claim 2 as applied to claim 1 above, Arestani teaches wherein the apparatus is further configured to determine whether the accessory is of a first type, and to notify the storage entity if the accessory is of the first type (Arestani, Col.1, lines 49-52, headset or accessory is a type that allow user to keep hands free and maintain privacy in the public place; also see Col.8, lines 8-10, feature or type of call reception device).   
As per claim 3 as applied to claim 1 above, Arestani teaches, wherein the event comprises an incoming call (Arestani, Col.1, lines 63-66, receiving the voice call ) and the accessory comprises at least one of the following: headphones, ear plugs and a virtual reality headset (Arestani, Col.1, line 49, headset; also see Col.4, line 27, headphone). 
As per claim 4 as applied to claim 2 above, Arestani teaches wherein the apparatus is further configured to query from the storage entity, whether the accessory or an another accessory is in use with the second apparatus (Arestani, Col.6, lines 14-29, requesting or inquiring that call reception device (i.e. headset) is in use with call transfer device (i.e. wearable device or second device; also see fig.1 user device (first device) is in Bluetooth connection with smart watch (second device) and with headset (accessory)), and to notify the storage entity if the accessory or the another accessory is 
As per claim 5 as applied to claim 4 above, Arestani teaches wherein the apparatus is further configured to further configured to, with the at least one processing core, notify the storage entity of at least one characteristic of the event (Arestani, Col.11, lines 5-10, call/event information (i.e. characteristic) such as name and phone number (i.e. caller ID), time of the call, etc. (these are all characteristic of the incoming call)).  
As per claim 6 as applied to claim 5 above, Arestani teaches wherein the storage entity receives information about the event of the second apparatus previously paired with the accessory (Arestani, Col.7, lines 1-3 and Col.5, lines 10-13, storage component 340 receiving and storing information about operation (i.e. incoming call) of the call transfer device (i.e. wearable device) previously connected or bonded or paired with call reception device (i.e. headset)). 
As per claim 7 as applied to claim 1 above, Arestani teaches, wherein the apparatus further comprises a connection between the second apparatus and the accessory (Arestani, Col.2, lines 1-4, short range connection (i.e. Bluetooth) between wearable device (i.e. second device) and headset (i.e. accessory)). 
As per claim 8, Arestani teaches an apparatus (Arestani, Fig.3, Col.4, line 53, device 300) comprising at least one processing core (Arestani, Fig.3, Col.4, line 59, processor 320) and at least one memory (Arestani, Fig.3, Col.4, line 60, memory 330) 
- notify a storage entity that the apparatus is using an accessory (Arestani, Fig.1 and Col.5, lines 10-11, notifying the storage component 340 information relating to the operation and use of device 300 such as using headset or headphone (i.e. call reception device in fig.1) with device (i.e. user device in fig.1)); - receive from the storage entity an indication of an event relating to a second apparatus (Arestani, , Col.8, lines 1-3, receiving audible alert (i.e. indication) of incoming call (i.e. event) relating to call transfer device (i.e. wearable watch of fig.1)) and - provide a sensory indication of the event via the apparatus using the accessory, the accessory, or a combination thereof (Arestani, , Col.8, lines 1-3 and Col.10, lines 24-25, providing message on a display (therefore visual or physical or sensory indication) of the call via the call reception  device (i.e. headset); also see Col.12, lines 44-46, receiving rings (i.e. sensory indication) of the voice calls via device). 
However, Arestani does not explicitly teach receive from the storage entity an indication of an event relating to a second apparatus which was previously used by the accessory but not in use with the accessory when the event occurs, wherein an indication originates from the second apparatus, which was previously used by the accessory but is not currently in use with the accessory when the event occurs. 
	In the same field of endeavor, De Filippis teaches receive from the storage entity an indication of an event relating to a second apparatus which was previously used by the accessory but not in use with the accessory when the event occurs (De Filippis, 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of De Filippis into invention of Arestani in order to enable an accessory device, such as a smart watch, to utilize a companion wireless device as a proxy for communications.
As per claim 9 as applied to claim 8 above, Arestani teaches wherein the at least one processing core causes the apparatus to further provide at least one characteristic of the event via the accessory (Arestani, Col.11, lines 4-10, call/event information (i.e. characteristic) such as name and phone number (i.e. caller ID), time of the call, etc. (these are all characteristic of the incoming call)).  

As per claim 11 as applied to claim 8 above, Arestani teaches wherein the at least one processing core causes the apparatus to further provide contents of the event via the accessory, the contents being routed to the apparatus from the second apparatus (Arestani, Col.11, lines 4-9, providing call information or content such as name, alias, telephone number, time of the call, etc. and the information or contents being path or routed to the device for the call transfer device). 
As per claim 12, Arestani teaches a method comprising: 
- providing to a storage entity information relating to use of an accessory with the apparatus performing the method (Arestani, Fig.3, Col.5, lines 10-11, provide to the storage component 340 information relating to the operation and use of device 300 such as using headset or headphone (i.e. call reception device in fig.1) with device (i.e. user device in fig.1)), and 
- determining an event (Arestani, Col.1, lines 63-66, determining that the voice call (i.e. event) received; also see Col.10, lines 24-25, receiving a message or call) and at least partly responsive to the event, notifying the storage entity (Arestani, Col.1, lines 63-66 and Col.10, lines 24-25, when receiving a notification of voice call or message or etc. notifying device 300 (which includes storage component 340) and headset or headphone which is associated or paired with device). 

	In the same field of endeavor, De Filippis teaches determining the accessory is not currently in use with the apparatus when the event occurs (De Filippis, ¶0078-80, determine the accessory not associated (therefore not currently in use) with the companion device when the incoming message (i.e. event) occurs); and notifying the storage entity, wherein notifying the storage entity is configured to trigger the storage entity to convey an indication of the event to a second apparatus using the accessory and/or the accessory (De Filippis, ¶0079-80 and ¶0084-85, companion device which stores internal information indicating if companion device has been paired with accessory (i.e., storage of information relating to use of accessory) and receives incoming message (event) then it checks the association with the accessory (paired/not paired) when paired then it checks whether accessory is registered to receive messages directly and determine whether is able to convey message to accessory and when reachable the message/event is conveyed to accessory). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of De Filippis into invention of Arestani in order to enable an accessory device, such as a smart watch, to utilize a companion wireless device as a proxy for communications.


As per claim 14 as applied to claim 12 above, Arestani teaches querying from the storage entity, whether the accessory or an another accessory is in use with the second apparatus (Arestani, Col.6, lines 14-29, requesting or inquiring that call reception device (i.e. headset) is in use with call transfer device (i.e. wearable device or second device; also see fig.1 user device (first device) is in Bluetooth connection with smart watch (second device) and with headset (accessory)), and to notifying the storage entity if the accessory or the another accessory is in use with the second apparatus (Arestani, Col.1, lines 63-66 and Col.10, lines 24-25, when receiving a notification of voice call or message or etc. notifying device 300 (which includes storage component 340) that call reception device is in use with call transfer device). 
As per claim 20 as applied to claim 12 above, Arestani teaches correlating the apparatus, the accessory and the second apparatus via the storage entity (Arestani, Fig.1, Col.2, lines 24-31, connecting or correlating the user device and headset and the wearable device through Bluetooth connection). 
As per claim 21 as applied to claim 12 above, Arestani teaches storing in the storage entity a subscription or account (Arestani, Col.8, lines 9-10, storing profile or account information, etc.). 
As per claim 23 as applied to claim 1 above, Arestani teaches determine a need for a notification of the event based at least in part from user preference configured in 
As per claim 24 as applied to claim 1 above, Arestani teaches wherein the event comprises a communication event and/or an alarm (Arestani, Col.12, line 3, incoming call or communication event). 
As per claim 25 as applied to claim 1 above, Arestani does not explicitly teach wherein the event storage entity information is related to pairing of the accessory with the apparatus, and wherein the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus to determine the accessory is not currently paired with the apparatus when the event occurs.
 In the same field of endeavor, Barros teaches wherein the event storage entity information is related to pairing of the accessory with the apparatus (De Filippis, ¶0081, pairing or associating the accessory device with the companion device) and wherein the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus to determine the accessory is not currently paired with the apparatus when the event occurs (De Filippis, ¶0079-81, determining that the companion device is not associated or not currently paired with the accessory device when the incoming message is received). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of 
B)	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Arestani (US 9392523 B1) in view of De Filippis (US 2016/0234366 A1) and further in view of Kapoor (US 20160164973 A1). 
As per claim 22 as applied to claim 1 above, Arestani in view of De Filippis does not explicitly teach wherein the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus to store the use of the accessory with the apparatus in connection with an account or a subscription of a user.
In the same field of endeavor, Kapoor teaches wherein the at least one memory and the computer program code are further configured to, with the at least one processing core, cause the apparatus to store the use of the accessory with the apparatus in connection with an account or a subscription of a user (Kapoor, ¶0041, use of the accessories with the device or apparatus related to the user account). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Kapoor into invention of Arestani and De Filippis in order for using direct or indirect connection attributes to track a location of each of one or more electronic accessories of a master electronic device (Kapoor, ¶0002). 
C)	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Arestani (US 9392523 B1) in view of De Filippis (US 2016/0234366 A1) and further in view of Barros (US 20070281762 A1).

In the same field of endeavor, Barros teaches transmitting a notification from the apparatus and/or from the storage entity comprising information concerning the event (Barros, ¶0038, sending alert notification including data or information about the incoming call). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of Barros into invention of Arestani and De Filippis in order to determine whether the communication accessory is being worn or not worn for purpose of alerting the user of an incoming call. 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643